ITEMID: 001-79318
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF DEYKINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6 and P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1957 and lives in Voronezh.
5. She brought civil proceedings against her local authority requesting arrears of child benefits due to her.
6. On 25 August 2000 the Levoberezhny District Court of Voronezh granted her claims and awarded her the arrears in the amount of roubles 4,287.36 (RUR). The judgment was not appealed against and became final on 4 September 2000.
7. On 28 November 2000 a writ of execution was issued.
8. As the judgment remained unexecuted, on an unspecified date the applicant forwarded the writ to the debtor's bank and requested it to debit the sum due from the debtor's account, but the bank refused.
9. She then brought proceedings against the bank claiming damages for its refusal to enforce the judgment of 25 August 2000.
10. On 17 April 2003 the Justice of the Peace of the Second Circuit of the Central District of Voronezh dismissed the applicant's claims on the ground that the bank had not been at fault in refusing to enforce the judgment of 25 August 2000. On appeal, the judgment was upheld by the Central District Court of Voronezh on 10 November 2003.
11. On 30 December 2004 the applicant received RUR 1,402.56 in execution of the judgment of the Levoberezhny District Court of Voronezh of 25 August 2000.
12. On 26 January 2005 the applicant received RUR 818,16, and on 14 December 2005 the outstanding balance of RUR 2,066.64 thus completing full execution of the judgment.
VIOLATED_ARTICLES: 6
